Citation Nr: 1132530	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-00 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to September 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) on behalf of the RO in Chicago, Illinois. This case was most previously before the Board in January 2010 and was remanded for additional development.  The RO in Chicago, Illinois, has jurisdiction of this case.

In March 2008 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The January 2010 Board remand noted (based on Clemons v. Shinseki, 23 Vet. App. 1 (2009) that the Veteran's March 2004 claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed, and the issue on appeal was characterized as entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety.  However, as the record is complete and ready for adjudication of the PTSD matter, the Board has recharacterized the claim into two issues.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record does not establish a current diagnosis of PTSD due to an in-service stressor that has been verified by the objective evidence of record.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in May 2004, September 2004, March 2006, July 2008, August 2008, September 2008, November 2008, and January 2011 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the PTSD claim, such notice was not compliant with Pelegrini.  However, as the issue was readjudicated thereafter, there is no prejudice to the appellant in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In February 2011 a VA examiner provided an opinion that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA examiner's opinion (as to the PTSD issue) is more than adequate.  The VA examiner reviewed the Veteran's medical records, performed a contemporaneous examination, and provide supporting rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an opinion with respect to the PTSD issue has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance (as to the PTSD issue) with its January 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the Veteran was afforded a VA psychiatric examination and was informed that additional evidence could be submitted.  While the March 2011 supplemental statement of the case noted that the Veteran had not submitted further medical evidence in support of her claim, in a letter received in April 2011 the Veteran made reference to certain VA treatment records.  The records in question (VA treatment records) have already been associated with the Veteran's claims file.  Further, while in April 2011 the Veteran indicated that she would submit additional information in support of her appeal, no such information or evidence has been received.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  Effective July 12, 2009, VA amended its adjudication regulations governing service connection for PTSD.  The amendment, however, pertains to claimed stressors related to a "veteran's fear of hostile military or terrorist activity."  75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010).  As the Veteran's claimed stressors do not relate to hostile military or terrorist activity this amendment is not for application.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

VA records in the Veteran's claims file contain a diagnosis of PTSD.  The Board notes, however, that a diagnosis of PTSD, related to service, based on an examination which relied upon an unverified history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be determined whether there exists a stressor which has been verified from official sources or if there is credible supporting evidence from another source that a stressor claimed by the Veteran occurred.

The Board observes that if a claimed stressor relates to combat, service department evidence that the Veteran engaged in combat, or received certain personal awards normally associated with combat, will be accepted (in the absence of evidence to the contrary) as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, however, the VA determines that the Veteran did not engage in combat with the enemy, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence which corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Veteran's stressors include undergoing a traumatic pelvic examination during service, being physically and sexually assaulted during service, and being forced to help in the recovery of bodies of Cuban refugees.

The Board notes that the Veteran does not assert, and the Veteran's service personnel records do not show that she received medals or decorations which verify combat.  Indeed, there is no service department evidence that the Veteran engaged in combat, and so service connection for PTSD requires credible supporting evidence that a claimed inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

Service treatment records dated from December 1982 to March 1983 indicate that the Veteran was seen in the mental health clinic.  A December 1982 entry noted that the Veteran had situational depression with her boyfriend, and a February 1983 record noted that the Veteran was doing well.  The Veteran's psychiatric system was clinically evaluated as normal on her August 1985 service separation examination, and the Veteran specifically denied depression on the corresponding report of medical history.

As noted, the Veteran states that she has PTSD as a result of being forced to help in the recovery of bodies of Cuban refugees during service.  Due to the nature of the Veteran's asserted stressor, the Board here provides the Veteran's March 2008 Board hearing testimony (in pertinent part) as follows:

[VLJ] And then, you said you were involved with the Cuban boatlift and you saw bodies?  And when was that?

[Veteran] The Cuban boatlift was in...

[Representative] I don't have the dates on that.

[Veteran] I just can't remember the dates, but it's just...

[VLJ] I mean, that's a notable date.  What's, what was, what evidence puts you there?  What was your duty?

[Veteran] It was when we were, well, the duties were the fact that when we had the bodies in the hangar, and we were--they had sent two smaller coffins and we were removing the arms and legs to fit in the coffins.

[VLJ] And your job was of what?

[Veteran] We were just there, I work in Supply at that time.  We were delivering things for that. 

[VLJ] What was your specialty?

[Veteran] At that time, I was in delivery.

[VLJ] So, why were you being involved with...

[Veteran] We were delivering things for them.

[VLJ] Okay, but why would you--are you saying that you're doing, that your job was just the delivery?

[Veteran] Well, you know, the thing is that I'm, you know, I'm not sure.

[VLJ]  You don't remember?

[Veteran] There's a lot of things that, you know, like we always did a lot of different things in that section of...

[VLJ] Okay, but what I'm focusing on is one of the stressors is that you saw bodies.  And, you know, like I said, I don't want to make this uncomfortable, I'm just trying to understand the facts.  And the facts are, the bodies were too big.  So, these bodies arrived there by what, by plane?

[Veteran]  No, we were right there, 90 miles north of Cuba.

[VLJ]  Okay, so they...

[Veteran]  They came in on the water.

[VLJ] Okay, so you were at the shoreline when they came in or they were delivered to, you think?

[Veteran] They were delivered, they were just delivered by truck.  We're picking them up by truck.

[VLJ] They were picking them up by truck and they brought him to a hangar at the Air Force base and that's where you saw them?

[Veteran] Yeah.

[VLJ] Okay, so when you said they were in--how did they arrive, by truck, what was their condition in the truck?

[Veteran] They were stinking in floaters.  They were just piled on the back end of a flatbed truck.

[VLJ] Not covered, not in body bags?  Not--just loose bodies?  And then your job was what?

[Veteran] We would just drop them off.

[VLJ]  Where you driving the truck or are you at the Air Force base when they arrived?

[Veteran]  I was at the base.

[VLJ] Okay, so you said you dropped...

[Veteran] And we would just drop the littering and other items too, you know, from the supply house, the warehouse to there.

[VLJ] So, you happen to be at the warehouse, doing your duties or dropping off supplies?

[Veteran] Uh-hmm.

[VLJ] This trucks arrive with these bodies on the back?

[Veteran] Uh-hmm.

[VLJ] Then you saw those bodies?

[Veteran] And then I, you know, went in to deliver, drop stuff off and saw what they were doing to them.

[VLJ] Okay, so your stressor then is you observed them moving the bodies around, is that what it is?

[Veteran] The whole thing itself, you know, I mean, coming from a small town, seeing things happening to me.  The cattle and stuff like that, that's, you know, if you think about it, that's just an animal.  Persons just, you know, bloated people just...  Just the different thought process, you know.

[VLJ] Right.

[Veteran] And I'm a young kid, it's just not what I expected.

[VLJ] But I understand that.  But I'm trying to understand what it was that you said you...

[Veteran] Oh, it didn't exactly smell great and so, you know what I did, it's like I just got back in my truck and left.

[VLJ] Okay, so you observed it or...

[Veteran] It's just the sight of it.

[VLJ] So, it was the sight and the smell?

[Representative] Sight and smell.

[Veteran] The sight and smell, and, you know, hearing a saw just doesn't exactly make you feel like...  And knowing what they're gonna do just doesn't make you feel good.

[VLJ] Okay, I don't understand that about a saw.

[Veteran] Well, they had to remove the legs and...

[VLJ] Are you saying they were cutting off the bodies?

[Veteran] Yeah.

[VLJ] And they were cutting off the bodies for what reason?

[Veteran] Put them in the smaller coffins.

[VLJ] So, how long were you present to watch...?

[Veteran] I mean, these are what started it off.

[VLJ] So, you were...?

[Veteran] The people that were doing it told me about it.

[VLJ] Okay.  So, you didn't see that, you just heard that?

[Veteran] I heard it.

[VLJ] So, how long were you in the site?  The smell, you're just there for how long?

[Veteran] A very short period of time.

[VLJ] Okay.  So, the short period of time is what people told you happened?

[Veteran] Uh-hmm.  You know, those kind of things that, you know, they just don't, you know, they just don't put in the records.

[VLJ] Right.  Did you tell this to anybody?  Is there any other evidence of this?

[Veteran] Just Dr. [P] and...

[Representative] Dr. [P], the doctor here at the VA.

[VLJ] But I mean, at that time in service, you didn't tell anybody?  So, all these things that occurred in service was not reported, is that correct?

[Veteran] Right.

[VLJ] Okay.  So, you first started talking about this with your current physician, is that correct?

[Veteran] You know, it's one of those things that...  My parents were very, very strict and you just do as you're told, without, you know, they, you just do as you're told to do.  And that's all I ever did.  I didn't trust to tell on, you know.  I didn't, I just did as I was told.  I never knew, you know.  (March 2008 Board hearing transcript, pages 24-30).

The Board notes that the Veteran assertions concerning her participation in the Cuban boatlift are not documented in the Veteran's records, and the Board considers the Veteran's stressor to be unverified by her personal statements.  In this regard, the Board is unable to find the Veteran's account of these events to be credible.  As can be clearly seen from the March 2008 Board hearing transcript, when pressed for details, the Veteran answered with vague generalities or just evaded the questioning.  In fact, the Veteran's testimony changed during the hearing, in that she began by stating that she had seen people removing limbs from bodies, and reported that there was a "sight and smell."  By the end of her testimony concerning this stressor she changed her assertions, stating that she had only been told about it by others.  In short, the Board finds that the Veteran is not a credible historian and has stretched the limit of incredulity with her testimony in this regard.

The Veteran also asserts that she has PTSD as a result of a traumatic pelvic examination during service that resulted in a miscarriage.  At her March 2008 Board hearing (March 2008 Board hearing transcript, page 33) the Veteran claimed that the pelvic examination in question had been performed by a podiatrist.  While service treatment records reveal that the Veteran did have two miscarriages during service, the Board notes that no examiner has indicated that the Veteran has PTSD that is related to undergoing a pelvic examination during service.  While a February 2008 letter from a VA psychiatrist and VA social worker noted that the Veteran had complained of the painful pelvic examination, the authors of the February 2008 letter tended to link her PTSD to her asserted military sexual assaults.  Further, a December 2004 VA examiner has specifically stated that the Veteran's depression is not likely related to her miscarriages during service.  Significantly, a February 2011 VA examiner specifically commented on the Veteran's service treatment records and noted that there was no indication that she had had anything but normal pelvic examinations during service.

As discussed at her March 2008 Board hearing, the Veteran also contends that she has PTSD as a result of multiple sexual assaults that took place over a one year period while living in the barracks during service.  The Veteran indicated that she knew the individuals involved and would go to the beach, party, and hang out with the individuals.  She stated that sometimes the individuals would come into her room uninvited or would just be sitting around in chairs.  She indicated that she didn't report the incidents as she didn't know who to go to and didn't trust authority figures.  (March 2008 Board hearing transcript, pages 4-24).  The Board observes that as reflected in the hearing transcript, the responses to this area of questioning were basically nonresponsive to the questions asked.

As for the assertions of physical and sexual assaults, such stressors have not been verified by any objective evidence of record.  However, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran is competent to provide testimony concerning factual matters of which she has first hand knowledge, the Board does not find the Veteran to be credible.  As was the case with describing her purported participation in recovering dead bodies of Cuban refugees, the Board views the Veteran's March 2008 Board hearing testimony concerning the asserted sexual assaults to be evasive and lacking in specifics upon being questioned for details, both by the undersigned and by her own representative.  While a February 2008 letter from a VA psychiatrist and VA social worker essentially indicated that the Veteran had PTSD due at least in part to military sexual trauma, a closer review of the letter reveals that they tended to attribute the Veteran's problems to abuse in the midst of bad relationships with men; the authors did not state that the Veteran had PTSD as a result of sexual assaults as descried in the Veteran's March 2008 Board hearing testimony.  On the other hand, the Board observes that the February 2011 VA examiner noted that the Veteran's "current symptom picture" was "clouded" by her substance abuse problems and "the effects of a moving vehicle accident and head injury suffered in 1995," an event which occurred approximately 12 years subsequent to service.   The February 2011 VA examiner, who reported that he had reviewed the Veteran's entire records, essentially stated that the Veteran's validity as a historian was "somewhat questionable."  The examiner stated, in pertinent part, as follows

[The Veteran] discusses several traumatic incidents in the military that are not verified, and the stressors that are verified for medical procedures undertaken during the time of the miscarriages and there is no way to verify if these pelvic examinations were other than standard.  No such indications were made in her medical records.  At this point her primary diagnosis is alcohol dependence and cannabis abuse, and it is not clear if she meets the diagnostic criteria for posttraumatic stress disorder or a personality disorder, with both of these being secondary to her substance abuse.

In short, and even assuming that the Veteran has a valid diagnosis of PTSD, there has been no verification of any stressor relating to sexual trauma during service, and the Board has found the Veteran to not be credible in her reports of her various PTSD stressors.  The lack of sufficiently credible supporting evidence of a claimed stressor is the determinative factor in this case, and service connection for PTSD is not warranted.

In sum, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

As for the issue of service connection for psychiatric disability other than PTSD, the Board notes that the February 2011 VA examiner did not state whether the Veteran's Major depressive disorder was related to her military service.  As such, the Board finds that the Veteran's claims file should be returned to the February 2011 VA examiner for the purposes of preparing an addendum that addresses the question of whether the Veteran's depression is related to her military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran's claims file to the examiner who conducted the February 2011 PTSD examination and request that the examiner provide an addendum containing an opinion as to whether the Veteran has psychiatric disability other than PTSD, including depression, related to her military service.  If the examiner feels another examination is necessary, another examination should be scheduled.  Rationale should be provided for the opinion offered.  If the February 2011 VA examiner is not available, the AOJ should request another qualified examiner to review the claims file (and schedule another examination, if necessary) and provide the requested opinion.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for psychiatric disability other than PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


